Wright, J.
Appellant, Thomas E. Ferguson, contends that R.C. 2743.02 (F) mandated dismissal of the action in the court of common pleas due to a failure of jurisdiction.
Appellee, Elizabeth Tschantz, responds threefold. First, due to the decision of the Court of Claims, this case is moot; second, R.C. 2743.02(F) cannot be retroactively applied to a suit filed before its enactment; and third, *133the stay of proceedings in the court of common pleas complies with R.C. 2743.02(F).
We agree with appellee’s first proposition. This case was rendered moot by the decision in the Court of Claims denying immunity and thus dispelling any doubts as to the jurisdiction of the court of common pleas to hear this case.
Ohio courts have long exercised judicial restraint in cases which are not actual controversies. Fortner v. Thomas (1970), 22 Ohio St. 2d 13, 14, 51 O.O. 2d 35, 257 N.E. 2d 371, 372. No actual controversy exists where a case has been rendered moot by an outside event. “It is not the duty of the court to answer moot questions, and when, pending proceedings in error in this court, an event occurs without the fault of either party, which renders it impossible for the court to grant any relief, it will dismiss the petition in error.” Miner v. Witt (1910), 82 Ohio St. 237, 92 N.E. 21, syllabus.
The substance of the issue presented to this court concerns the jurisdiction, or lack thereof, of a common pleas court to stay an action which requires an R.C. 2743.02(F) initial determination by the Court of Claims. The court of common pleas ruled against jurisdiction. The court of appeals ruled there was jurisdiction in the common pleas court for the limited purpose of staying the action pending the initial determination by the Court of Claims. Prudently, while she appealed to the Cuyahoga County Court of Appeals, Tschantz also filed an R.C. 2743.02(F) action in the Court of Claims. Before the appeal from the Cuyahoga County Court of Appeals reached this court, the Court of Claims and the Franklin County Court of Appeals had determined, pursuant to R.C. 2743.02(F), that Ferguson was not entitled to immunity.
The determination by the Court of Claims denying immunity vested jurisdiction over the tort claim in the court of common pleas, thus rendering the present appeal to this court moot.
Appellant contends that this court should decide the case regardless. Appellant accurately represents that Ohio recognizes an exception to the mootness doctrine for cases which present a debatable constitutional question or a matter of great public or general interest. Franchise Developers, Inc. v. Cincinnati (1987), 30 Ohio St. 3d 28, 31, 30 OBR 33, 36, 505 N.E. 2d 966, 969. However, this is not such a case. Whether dismissed by the common pleas court or stayed therein, that a case of this nature proceed to the Court of Claims is of paramount importance. This case did just that. There is no real prejudice to either party using either procedure, and therefore this case presents no issue of public importance worthy of an advisory opinion from this court. See Wallace v. University Hospitals of Cleveland (1961), 171 Ohio St. 487, 14 O.O. 2d 383, 172 N.E. 2d 459.
This appeal is therefore dismissed as being moot.

Appeal dismissed.

Moyer, C.J., Holmes and Douglas, JJ., concur.
Sweeney, H. Brown and Res-nick, JJ., dissent.